UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-99455 SKY PETROLEUM, INC. (Exact name of registrant as specified in its charter) Nevada 32-0027992 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 401 Congress Avenue, Suite 1540 Austin, Texas (Address of principal executive offices) (Zip Code) (512) 687-3427 (Registrant’s Telephone Number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer” and “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)oYes x No Number of Shares outstanding at August 10, 2010: 58,793,709 INDEX Page No.(s) PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2010(unaudited) and December 31, 2009 1 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and2009 (unaudited) 2 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and2009 (unaudited) 3 Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. [RESERVED] 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 PART I - FINANCIAL INFORMATION Item 1 - Financial Statements NOTE: These consolidated financial statements reflect the Company’s Consolidated Balance Sheets at June 30, 2010 (unaudited) and December 31, 2009, the unaudited Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009, and unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009. Sky Petroleum, Inc. Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Other current assets Total Current Assets Investment in oil and gas properties, net - full-cost method of accounting (Note 2) - Fixed assets, net Deposits and other assets Total Other Assets Total Assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities, including $700,000 related to consulting fees in 2010 Total Current Liabilities Commitments and contingencies Stockholders’ equity: Series A Preferred stock, $0.001 par value, 10,000,000 shares authorized, none outstanding - - Common stock, $0.001 par value, 150,000,000 shares authorized, 58,793,709 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying Notes are an integral part of these consolidated financial statements. 1 Sky Petroleum, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, 2010 Three Months Ended June 30, 2009 Six Months Ended June 30, 2010 Six Months Ended June 30, 2009 Oil revenues $ Expenses: Lease operating expenses Depletion and depreciation Consulting services Other general and administrative Total expenses Net operating loss (265,537 ) (175,127 ) (534,552 ) (462,841 ) Interest income 79 Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted The accompanying Notes are an integral part of these consolidated financial statements. 2 Sky Petroleum, Inc. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended
